211 Ga. App. 653 (1994)
440 S.E.2d 249
McKNIGHT
v.
THE STATE.
A93A2336.
Court of Appeals of Georgia.
Decided January 12, 1994.
Billy M. Grantham, for appellant.
J. Brown Moseley, District Attorney, for appellee.
McMURRAY, Presiding Judge.
Defendant was tried before a jury and found guilty of aggravated child molestation. This appeal followed the denial of defendant's motion for new trial. Held:
1. Defendant first contends the trial court erred in denying his motion for new trial in light of newly discovered evidence that the eight-year-old victim recanted his accusation that defendant committed the act of aggravated child molestation charged in the indictment.
"[A] new trial will not be granted if the only effect of the evidence will be to impeach the credit of a witness. See Croy v. State, 195 Ga. App. 500, 501 (393 SE2d 756) (1990)." Gates v. State, 205 Ga. App. 333, 334 (3), 335 (422 SE2d 232). In the case sub judice, the effect of the newly discovered evidence offered by defendant at the motion for new trial hearing would merely go to impeach the victim's testimony that defendant subjected him to the act of aggravated child molestation as alleged in the indictment. Consequently, the trial court did not err in denying defendant's motion for new trial based on newly discovered evidence.
2. In his final two enumerations, defendant challenges the sufficiency of the evidence and contends the trial court erred in denying his motion for directed verdict of acquittal.
The victim testified that defendant committed the act of aggravated child molestation as alleged in the indictment. This evidence and testimony from the victim's mother that the victim reported defendant's sexual assault in the manner charged in the indictment is sufficient to authorize the jury's finding that defendant is guilty, beyond *654 a reasonable doubt, of committing aggravated child molestation. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560); McGuire v. State, 209 Ga. App. 813, 814 (1a) (434 SE2d 802).
Judgment affirmed. Johnson and Blackburn, JJ., concur.